   Case 2:19-cr-00041-NBF Document 47 Filed 01/21/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )
                                  )
              V.                  )    Criminal No. 19-41
                                  )
LARRY J. GOISSE, JR.              )

         MOTION TO EXTEND TIME FOR FILING PRETRIAL MOTIONS

        AND NOW, comes the defendant, Larry J. Goisse, Jr., by

his attorney, and with respect to the above captioned matter,

he represents the following:

        1.   Mr. Goisse was arraigned on April 4, 2019, on an

Indictment alleging violations of 21 U.S.C. §§841(a)(1) and

841(b)(1)(C).

        2.   Pursuant to Local Rule 12, and prior Court Order,

certain types of pretrial motions are due on January 21,

2020.

        3.   Additional time is needed to conduct discovery, plea

negotiations, client consultation and investigation of the

facts and law before Mr. Goisse can make an informed decision

concerning the filing of pretrial motions.

        4.   Assistant United States Attorney Robert Cessar has

no objection to the relief sought herein.
   Case 2:19-cr-00041-NBF Document 47 Filed 01/21/20 Page 2 of 2




     WHEREFORE, the defendant, Larry J. Goisse, Jr., requests

that the deadline for filing pretrial motions be extended for

60 days until March 23, 2020.


                            Respectfully submitted,



                            s/ Thomas Livingston
                            Thomas Livingston
                            Assistant Federal Public Defender
                            Attorney ID No. 36949
